         Case 3:18-cv-07280-SK Document 10-1 Filed 03/01/19 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10                                     SAN JOSÉ DIVISION
                                                 No. 18-cv-07280-SK
11    Cassar Industries, Inc.,
                                                        [Proposed] Order Granting Motion to
12       Plaintiff,                                     Continue Initial Case Management
                                                        Conference
13       v.

14    Horizon Global, Inc., et al., etc.,
15       Defendants.

16       For good cause shown, plaintiff Cassar Industries, Inc.’s Motion to Continue Initial

17   Case Management Conference is GRANTED. The deadlines set forth in the Order

18   Setting Initial Case Management Conference and ADR Deadlines, ECF document 5, are

19   advanced six weeks.

20       3/25/2019     Last day to meet and confer regarding initial disclosures, early

21                     settlement ADR Process Selection and discovery plan

22       4/8/2019      Last day to file Rule 26(f) Report, complete initial disclosures or state

23                     objection in Rule 26(f) Report and file Case Management Statement per

24                     Standing Order re Contents of Joint Case Management Statement

25       4/22/2019     Initial Case Management Conference

26
27    Dated:
                                                     United States Magistrate Judge
28

                                                    1

                           Motion to Continue Initial Case Management Conference
     Case 3:18-cv-07280-SK Document 10-1 Filed 03/01/19 Page 2 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2

                  Motion to Continue Initial Case Management Conference
